Order entered November 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01447-CV

                     PRIMESTAR CONSTRUCTION, INC., Appellant

                                                V.

                            CITY OF DALLAS, TEXAS, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-05460

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on November

28, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE